
	
		II
		112th CONGRESS
		1st Session
		S. 251
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2011
			Mr. Vitter (for himself,
			 Mr. Crapo, and Mr. DeMint) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To prohibit the provision of Federal funds to State and
		  local governments for payment of obligations, to prohibit the Board of
		  Governors of the Federal Reserve System from financially assisting State and
		  local governments, and for other purposes.
	
	
		1.Prohibition on the use of
			 Federal funds to pay State and local obligations
			(a)In
			 generalNotwithstanding any
			 other provision of law, no Federal funds may be used to purchase or guarantee
			 obligations of, issue lines of credit to, or provide direct or indirect
			 grants-and-aid to, any State government, municipal government, local
			 government, or county government which, on or after January 26, 2011, has
			 defaulted on its obligations, is at risk of defaulting, or is likely to
			 default, absent such assistance from the United States Government.
			(b)Limit on Use of
			 Borrowed FundsThe Secretary
			 of the Treasury shall not, directly or indirectly, use general fund revenues or
			 funds borrowed pursuant to title 31, United States Code, to purchase or
			 guarantee any asset or obligation of any State government, municipal
			 government, local government, or county government, or otherwise to assist such
			 government entity, if, on or after January 26, 2011, that State government,
			 municipal government, or county government has defaulted on its obligations, is
			 at risk of defaulting, or is likely to default, absent such assistance from the
			 United States Government.
			(c)Prohibition on
			 Federal Reserve assistanceNotwithstanding any other provision of law,
			 the Board of Governors of the Federal Reserve System shall not provide or
			 extend to, or authorize with respect to, any State government, municipal
			 government, local government, county government, or other entity that has
			 taxing authority or bonding authority, any funds, loan guarantees, credits, or
			 any other financial instrument or other authority, including the purchasing of
			 the bonds of such State, municipality, locality, county, or other bonding
			 authority, or to otherwise assist such government entity under any authority of
			 the Board of Governors.
			(d)LimitationSubsections
			 (a) through (c) shall not apply to Federal assistance provided in response to a
			 natural disaster.
			
